Citation Nr: 0106882	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 1997 
for the award of a 
10 percent disability rating for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to December 
1978.  His DD Form 214 indicates that his primary military 
occupational specialty was that of an Aerospace Ground 
Equipment Specialist.

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) granted service connection and assigned 
a noncompensable disability rating for tinnitus in a November 
1985 rating decision.  Service connection for bilateral 
hearing loss, ulcers and hiatal hernia were denied.  The 
veteran was informed of these adverse determinations, as well 
as his procedural and appellate rights, by VA letter dated 
November 25, 1985.  The veteran initiated an appeal with 
respect to his bilateral hearing loss and peptic ulcer 
disease claims only.

By decision issued in October 1988, the Board of Veterans' 
Appeals (Board) determined that the veteran filed a timely 
substantive appeal with respect to his claims for service 
connection for bilateral hearing loss and peptic ulcer 
disease.

By decision issued in April 1989, the Board upheld the 
denials of service connection for both bilateral hearing loss 
and peptic ulcer disease.

A claim for an increased rating for tinnitus and an 
application to reopen the veteran's bilateral hearing loss 
claim were thereafter received by the North Little Rock VARO 
on May 2, 1997 and November 11, 1997, respectively.

This present matter comes to the Board on appeal from a 
February 1998 rating decision of the North Little Rock VARO 
which, in pertinent part, granted an increased rating to 10 
percent for tinnitus, effective from May 2, 1997.  However, 
the veteran's application to reopen his claim for service 
connection for bilateral hearing loss was denied.  The 
veteran timely completed an appeal with respect to the issues 
cited on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO granted service connection and assigned a 
noncompensable disability evaluation for tinnitus in a 
November 1985 rating decision.

3.  The evidence demonstrates that the veteran was informed 
of the favorable determination as to his tinnitus claim, as 
well as his procedural and appellate rights by VA letter 
dated November 15, 1985.  However, he did not initiate an 
appeal.

4.  The veteran filed a claim for an increased rating for 
tinnitus on May 2, 1997, and there is no showing of medical 
treatment for the veteran's tinnitus in the year prior to May 
2, 1997.

5.  The Board previously denied entitlement to service 
connection for bilateral hearing loss in an April 1989 
decision.

6.  Evidence developed since the Board's April 1989 decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date earlier 
than May 2, 1997 for the award of a 10 percent disability 
rating for tinnitus are not met.  38 U.S.C.A. 5110 (West 
Supp. 2000); 38 C.F.R. § 3.400 (2000).

2.  The April 1989 Board decision, which denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C. § 4004 (1988); 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).
3.  Evidence submitted since the April 1989 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for bilateral hearing 
loss is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  There is no indication of any additional 
pertinent information that may be available or necessary to a 
decision on his claims.  The Department has satisfied the 
duty to assist in the development of the claims.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


i.  Earlier Effective Date

The pertinent facts of this case are essentially not in 
dispute.  The North Little Rock, Arkansas, Department of 
Veterans (VA), Regional Office (RO) granted service 
connection and assigned a noncompensable disability rating 
for tinnitus in a November 1985 rating decision.  Service 
connection for bilateral hearing loss, ulcers and hiatal 
hernia were denied.  The veteran was informed of these 
determinations, as well as his procedural and appellate 
rights, by VA letter dated November 25, 1985.

On May 2, 1997, the VARO received a claim of entitlement to 
an increased rating for tinnitus.  By rating decision issued 
in February 1998, the veteran was awarded an increased rating 
to 10 percent, effective from May, 2, 1997.

In conjunction with the present appeal, the veteran alleges 
that he does not recall receiving notice with respect to 
tinnitus claim.  He notes that he worked in Saudi Arabia 
doing aircraft-related work for the Department of Defense 
between 1979 and 1990.  He claims that the mailing system in 
Saudi Arabia is not the best and that he would, on occasion, 
receive mail in excess of one to two years late.  The veteran 
maintains that he was not made aware of the 1985 decision 
until visiting the VARO in 1997.

As a preliminary matter, the Board observes that the 
veteran's uncollaborated assertion with regard to the lack of 
notice of the 1985 determination made by the North Little 
VARO is insufficient as to rebut the presumption of 
regularity in VA operations that specifically require RO's to 
provide claimants with notice of all determinations and of 
the right to initiate an appeal.  See Schoolman v. West, 12 
Vet. App. 307, 311 (1999); see also Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).

Moreover, the Board finds that there is irrefutable evidence 
demonstrating that the veteran received a copy of the 
November 1985 notification letter.  As noted above, the 1985 
rating decision not only the veteran's tinnitus claim but it 
also rendered determinations with respect to his bilateral 
hearing and ulcer claims.  The latter claims were the 
subjects of October 1988 and April 1989 Board decisions.  
Interestingly, the Board observes that the notice of 
disagreement letter with respect to these claims was signed 
by the veteran and specifically references the November 1985 
notification letter on three (3) separate occasions.  The 
subject line of the letter indicates, "Appealing of 
Decision/Letter dated November 25, 1985."  The first line of 
the body of the letter indicates, "In reference to your 
letter dated November 15, 1985 [typographical error]."  
Following the salutation, the letter indicated that there was 
an attachment, "V.A. letter dated November 25, 1985."

In sum, the Board finds that the preponderance of the 
evidence demonstrates that the veteran received the November 
25, 1985 VA letter informing him of his procedural and 
appellate rights with respect to the RO determination as to 
tinnitus.  The veteran failed to initiate a timely appeal 
with respect to the compensation level assigned, and the 
portion of the November 1985 rating decision pertaining to 
his tinnitus claim became final.

The veteran thereafter filed a claim for an increased rating 
for tinnitus on May 2, 1997.

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2000). 

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West Supp. 2000) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of VA outpatient or hospital examination, or the date of 
admission to a VA or uniformed services hospital, will be 
accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157 (2000).  In the instant case, however, there 
is no indication of private treatment of the veteran in the 
year prior to May 1997, or at any time during the interim 
between the 1985 determination and the receipt of the 
increased rating claim in May 1997.  Moreover, in December 
1997, the Little Rock VA Medical Center indicated that it had 
no treatment records pertaining to the veteran, save an 
incomplete September 1984 VA Form 10-10, Medical Certificate.  
Therefore this provision would also not afford the veteran 
the benefit sought.

The initial clinical evidence of symptomatic tinnitus is 
dated subsequent to May 1997, in the form of the January 1998 
VA physical examination report.  In view of the foregoing, 
the Board finds that entitlement to an effective date earlier 
than May 2, 1997 for the award of a 10 percent rating for 
tinnitus is not shown.  38 U.S.C.A. § 5110 (West Supp. 2000); 
38 C.F.R. § 3.400 (2000).

ii.  Application to Reopen

As noted above, the Board denied entitlement to service 
connection for bilateral hearing loss in an April 1989 
decision.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The CAVC has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for 
bilateral hearing loss.  The Board previously determined that 
the veteran's right ear hearing acuity was essentially within 
normal limits.  Moreover, although he experienced an acute 
exacerbation of his pre-existing left ear hearing loss during 
service, it was not found to have been permanently aggravated 
therein.  In conjunction with his application to reopen, 
however, the veteran has submitted an April 1999 medical 
statement developed by Arkansas Otolaryngology, P.A., which 
indicates that he had a history of noise exposure to jet 
engines in the military.  A hearing test showed that the 
veteran manifests a moderate high frequency hearing loss in 
both ears, which is consistent with a noise-induced hearing 
loss.  The Board finds that this medical statement is "new" 
since it was not available for review in 1989, and is 
"material" since it relates directly to the matter at hand.  
It is significant and must be considered in any fair 
determination of his claim.  Therefore, as the Board finds 
the medical evidence added to the record is "new and 
material" to the appellant's bilateral hearing loss claim, 
and the claim is reopened.  See 38 C.F.R. § 3.156 (2000).


ORDER

Entitlement to an effective date earlier than May 2, 1997 for 
the award of a 10 percent disability rating for tinnitus is 
denied.

The claim of entitlement to service connection for bilateral 
hearing loss is reopened; to this extent, the appeal is 
granted.



REMAND

As the claim for service connection for bilateral hearing 
loss is reopened, the duty to assist attaches.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Furthermore, the Court has ruled that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be also requested 
to identify all sources of recent 
treatment received for his bilateral 
hearing loss, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response thereto should be associated 
with the claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for a VA otolaryngology 
examination of the veteran in order to 
the most probable pathology of the 
veteran's current bilateral hearing loss 
disorder.  Therefore, the veteran's 
claims folder and a copy of this Remand 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  All indicated 
tests and studies, to include an 
audiometric evaluation with Maryland CNC 
testing, should be accomplished.  The 
examiner must then correlate his or her 
findings and indicate whether it is more 
likely, less likely or as likely as not 
that:

a.  any current right ear hearing 
loss is related to service either by way 
of incurrence or aggravation; and

b.  the veteran's pre-existing left 
ear hearing loss was aggravated by 
military service.

A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.  A legible copy of the 
examination report must be associated 
with the claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001) and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's claim for service connection for 
bilateral hearing loss.  To the extent 
necessary, bifurcation of the issue on 
appeal and consideration of the CAVC's 
holding in Allen should be undertaken.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



